Detailed Action1
Election/Restriction
Claims 8-13 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-7 & 14 in the reply filed on June 9, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites adding oxides to a region usually subjected to high thermomechanical stress during operation.  The term high is a relative term that presumptively renders the claim indefinite because it is unclear how high is sufficiently high enough to trigger the claim.  Also, the term usually is relative as it is unclear how much of the time this condition must existing during operation.
Claim 6 contains several issues.  First, claim 6 recites shortened energy inputs.  The specification defines that the term shortened is as compared to a “fixed, customary, or standard process.”  But such a standard process is not defined, and such “standards” are rapidly evolving.  As such, this feature is undefined.  This renders the claim indefinite because it is unclear how shortened (or short) is shortened enough.  Second, the term increased cooling rates is indefinite for the same reasons.  
Third, claim 6 recites preventing excessive agglomeration of floatation of the oxidic additive.  This phrase contains two 112 issues.   For one, it is unclear if the term excessive modifies both agglomeration and floatation, or only agglomeration.  Also, the term excessive is a relative term that renders the claim indefinite because it is unclear how much agglomeration (and flotation) is excessive.  Examiner suggests amending this term to recite ‘reducing agglomeration or flotation.’  Such a term is defined because the baseline for reduction is compared against not performing the later recited steps.
All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0242400 to Hoebel.
Claim 1 recites a process for additive manufacture of a component.  Hoebel relates to additively manufacturing such a component.  See Hoebel [0002].  Hoebel teaches providing a pulverulent base material (12) for the component (11) [and] layerwise building up of the component on a building platform by solidification of individual layers of the base material.  See Hoebel [0082]-[0094].  Hoebel further teaches introducing oxidic dispersion strengthening into a region of the additively manufactured component by an oxidic additive.  See Hoebel [0122].  Claim 1 recites that this oxidic additive is used for fabricating a region [that] is usually subjected to high thermomechanical stress during operation of the component.  In Hoebel the oxides are used to fabricate a turbine blade for the hot gas path and the material selected are high temperature use.  See Hoebel [0002] & [0118]. Thus, the component of Hoebel will be subjected to high thermomechanical stress during operation of the component.
Regarding claim 2, Hoebel teaches the base material may be PWA795, Mer172, MAR-509, Stellite-31, Hastelloy X, Haynes 230, Haynes 625, IN939, IN738, IN713, IN792, IN718, Alloy 247 [or] Rene 80.  See Hoebel [0118].  Regarding claim 3, Hoebel teaches that the component is a turbine blade.  See Hoebel [0033] and Fig. 7. Claim 3 also recites that the region describes a surface region of the turbine blade, and/or a trailing edge of the turbine blade.  In Hoebel the oxide is applied to the entire blade, which will encompass the above regions.  Regarding claim 7, Hoebel teaches a post fabrication thermal treatment.  See Hoebel [0093].  This will aid in the layerwise forming of oriented recrystallization along a longitudinal axis of the region.  Finally, regarding claim 14 Hoebel teaches the component is for a hot gas path of a gas turbine.  See Hoebel [0002].

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0242400 to Hoebel in view of Fabrication and Characterization of Additive Manufactured Nickel-Based Oxide Dispersion Strengthened Coating Layer for High-Temperature Application, Journal of Engineering for Gas Turbines & Power, by Min et al, June 2018 (hereafter “Min”).
Claim 5 recites the region is a surface region and a subregion of the component located underneath or in an interior is firstly built up from the base material and the region is subsequently built up from a mixture of the base material and the oxidic additive for formation of the oxidic dispersion strengthening.  Hoebel does not explicitly teach only using the oxidic additive in a surface region produced over a region fabricated using the base material only.  But it would have been obvious to modify Hoebel to fabricate the turbine blade in this fashion in view of Min.  Min also relates to additively manufacturing gas turbine blades out of Nickel based superalloys and is therefore highly analogous art.  See Min pg. 1, col. 1 and pg. 2, col. 1.  Min teaches AM the blade from Ni superalloy followed by AM a coating layer made of the Ni superalloy with oxide particles dispersed therein.  See Min pg. 2, col. 1.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Hoebel to fabricate a thermal barrier coating layer using the oxides, rather than fabricate the entire blade using this material.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following are the reasons for allowability of claim 4.  The prior art teaches adding oxidic additives to metallic powder during AM.  But the prior art does not teach alternating layers between normal alloy powder and oxidic layer powder during fabrication, as recited in claim 4.  
Claim 6 is not rejected over the prior art, but allowability is withheld pending clarification of the scope of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”